DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 5/21/2020.  Claims 10-11 cancelled.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien 2013/0070947

Regarding claim 1, Chien teaches an audio component (Figs 1-4, Abstract, speaker module 100) comprising; an enclosure (Fig 4, a housing 110 and includes an upper cover 112, a lower cover 114, [22-23]), a speaker (speaker 120, [22]) and
a connector (connector 130 [22]), wherein the enclosure (Fig 4 housing 110, upper cover 112, the lower cover 114) comprises a receptacle (lower cover 114 includes a lower box 114a for received speaker 120, [23]) and 
a connection hole (inserting hole 130a [22]) connected to the receptacle (lower cover 114 includes a lower box 114a),
 both the speaker (Speaker 120) and the connector (connector 130) are accommodated in the receptacle (Figs 2/4 shows),
 a plug port of the connector (130) is connected to outside of the enclosure (speaker module housing 100) by using the connection hole (the sound is broadcasted from the 
a sound guide channel (Fig 4, sound passage 110a, [22]) connected between the speaker (Fig 3 shows speaker 120 inside the enclosure and connected to the sound passage 110a) and the plug port (connector 130) is formed in the receptacle (Figs 2-4 show),
 and the sound guide channel (Figs 3- 4, sound passage 110a, [22]) is configured to propagate, to the plug port, a sound emitted by the speaker (Figs 1-4, The electrical connector 130 is disposed in the major sound passage 110a and adjacent to the speaker 120, and the major output end E2 is connected to the electrical connector 130. Therefore, when the speaker 120 generates a sound, the sound comes out from the sound outlet surface 120a and is transmitted between the major input end E1 and the major output end E2 of the major sound passage 110a, and finally the sound is broadcasted from the inserting holes 130a of the electrical connector 130 and the opening 12a as shown in Fig 1, [22-23]).
Regarding claim 13, Chien teaches a mobile terminal (Figs 1-4 speaker module 100, Abstract), comprising; a housings (Fig 4, a housing 110 and includes an upper cover 112, a lower cover 114, [22-23]), and
an audio component (speaker module 100), wherein the audio component comprises an enclosure (housing 110), a speaker (120, [22]), and a connector (130, [22]), 
wherein the enclosure (Fig 4, a housing 110 and includes an upper cover 112, a lower cover 114, [22-23]), comprises a receptacle (lower cover 114 includes a lower box 114a for receiving speaker 120, [23]) and 
a connection hole (Figs 2/4, connector holes 130a, [22]) connected to the receptacle (lower cover 114 includes a lower box 114a),

a plug port of the connector (130) is connected to outside of the enclosure (speaker module housing) by using the connection hole (the sound is broadcasted from the inserting holes 130a of the electrical connector 130 and the opening 12a as shows in fig 1, [22]),
a sound guide channel (Fig 4, sound passage 110a, [22]) connected between the speaker (Fig 3 shows speaker 120 inside the enclosure and connected to the sound passage 110a) and the plug port (connector 130) is formed in the receptacle (Figs 2/4 show), and
 the sound guide channel (Figs 3- 4, sound passage 110a, [22]) is configured to propagate, to the plug port, a sound emitted by the speaker (120), 
wherein the housing comprises an opening, the opening is connected to inside and outside that are of the housing, the audio component is mounted in the inside of the housing, the connection hole of the enclosure exactly faces the opening, and the plug port is connected to outside of the mobile terminal by using the opening (Figs 1-4, The electrical connector 130 is disposed in the major sound passage 110a and adjacent to the speaker 120, and the major output end E2 is connected to the electrical connector 130. Therefore, when the speaker 120 generates a sound, the sound comes out from the sound outlet surface 120a and is transmitted between the major input end E1 and the major output end E2 of the major sound passage 110a, and finally the sound is broadcasted from the inserting holes 130a of the electrical connector 130 and the opening 12a as shown in fig 1, [22-23]). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

6.	Claims 12, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chien 2013/0070947

Regarding claim 12, Chien teaches in figs 2/4 the connector 130.  Chien Figs 2/4 does not show the USB connector. 
However, Chien teaches the audio component according to claim 1, wherein the connector is a USB connector (Fig 7, connector 230 may be a USB socket, [28] teaches the speaker connector module 200 of fig 7 is similar to the speaker module 100 of fig 4.  Referring to fig 4 and 7, an electrical connector may be an USB socket). It would obvious to implement the USB connector of fig 4 for the purpose of meeting protocols for connection, communication and power supply interfacing between devices.
Regarding claim 23, Chien teaches in figs 2/4 the connector 130.  Chien Figs 2/4 does not show the USB connector. 
However, Chien teaches the mobile terminal according to claim 13, wherein the connector is a USB connector (Fig 7, connector 230 may be a USB socket, [28] teaches the speaker connector module 200 of fig 7 is similar to the speaker module 100 of fig 4.  Referring to fig 4 and 7, an electrical connector may be an USB socket). It would obvious to implement the USB connector of fig 4 for the purpose of meeting protocols for connection, communication and power supply interfacing between devices.
Allowable Subject Matter
s 2-9, 14-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653